TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 21, 2018



                                      NO. 03-18-00791-CR


                                  Gordon N. Ridley, Appellant

                                               v.

                                  The State of Texas, Appellee


          APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
    DISMISSED FOR WANT OF JURISDICTION—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 21, 2018



                                      NO. 03-18-00792-CR


                                  Gordon N. Ridley, Appellant

                                               v.

                                  The State of Texas, Appellee


          APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
    DISMISSED FOR WANT OF JURISDICTION—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 21, 2018



                                      NO. 03-18-00793-CR


                                  Gordon N. Ridley, Appellant

                                               v.

                                  The State of Texas, Appellee


          APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
    DISMISSED FOR WANT OF JURISDICTION—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 21, 2018



                                      NO. 03-18-00794-CR


                                  Gordon N. Ridley, Appellant

                                               v.

                                  The State of Texas, Appellee


          APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
    DISMISSED FOR WANT OF JURISDICTION—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.